    Case 19-10976                         Doc 98               Filed 09/27/19 Entered 09/27/19 10:47:24     Desc Main
                                                                 Document     Page 1 of 5


             IN THE UNITED STATES BANKRUPTCY COURT
               FOR THE MIDDLE DISTRICT OF GEORGIA
                         ALBANY DIVISION
IN RE:                             :
                                   :
THRUSH AIRCRAFT, INC.,             : Chapter 11 Case No. 19-10976
                                   :
               Debtor.             :
                                   :

            SUPPLEMENT TO APPLICATION TO EMPLOY STONE & BAXTER, LLP
                            AS COUNSEL FOR DEBTOR

              Thrush Aircraft, Inc., Debtor and Debtor-in-possession in the above-styled case, files this

Supplement to Application to Employ Stone & Baxter, LLP as Counsel for Debtors to

supplement its original Application to Employ Stone & Baxter, LLP as Counsel for Debtor [Dkt.

11] with a Supplemental Rule 2014 Verification of Matthew S. Cathey attached hereto as

Exhibit A.

              Respectfully submitted this 27th day of September, 2019.

                                                                               STONE & BAXTER, LLP
                                                                               By:

                                                                               /s/ Matthew S. Cathey
                                                                               Ward Stone, Jr.
                                                                               Georgia Bar No. 684630
                                                                               Matthew S. Cathey
                                                                               Georgia Bar No. 759547
                                                                               G. Daniel Taylor
                                                                               Georgia Bar No. 528521
Fickling & Co. Building, Suite 800                                             wstone@stoneansbaxter.com
577 Mulberry Street                                                            mcathey@stoneandbaxter.com
Macon, Georgia 31201                                                           dtaylor@stoneandbaxter.com
478.750.9898
g:\clients\thrush aircraft\stone & baxter\supplement to employment app.docx
Case 19-10976   Doc 98   Filed 09/27/19 Entered 09/27/19 10:47:24   Desc Main
                           Document     Page 2 of 5




                                EXHIBIT A

  SUPPLEMENTAL RULE 2014 VERIFICATION OF MATTHEW S. CATHEY
  Case 19-10976         Doc 98     Filed 09/27/19 Entered 09/27/19 10:47:24            Desc Main
                                     Document     Page 3 of 5


             IN THE UNITED STATES BANKRUPTCY COURT
               FOR THE MIDDLE DISTRICT OF GEORGIA
                         ALBANY DIVISION
IN RE:                             :
                                   :
THRUSH AIRCRAFT, INC.,             : Chapter 11 Case No. 19-10976
                                   :
               Debtor.             :
                                   :

      SUPPLEMENTAL RULE 2014 VERIFICATION OF MATTHEW S. CATHEY

          I, Matthew S. Cathey, declare under penalty of perjury as follows:

          1.     I am a partner in the firm of Stone & Baxter, LLP (the “Firm”). I am authorized

to make this Supplemental Rule 3014 Verification of Matthew S. Cathey (the “Verification”).

This Verification is made upon my personal knowledge. This Verification is offered in further

support of the Application to Employ Stone & Baxter, LLP as Counsel for Debtor [Dkt. 11]. All

matters sets forth herein are true and correct to the best of my knowledge, information, and

belief.

          2.     Pursuant to its continuing obligations under Federal Rule of Bankruptcy

Procedure 2014, the Firm supplements it original disclosure to disclose that it has, prior to being

engaged by the Debtor, previously represented Prince Service & Mfg, Inc. (“Prince”) in wholly

unrelated matters to the Debtor. Further, the Firm has not during this case, and nor does it

currently have, any active files or matters with Prince.

          3.     Additionally, upon information and belief, International Governor Services, is an

affiliate of Dallas Airmotive. Mr. Cathey’s father, Russell S. Cathey, serves as a Vice President

of Engine Solutions for Dallas Airmotive. International Governor Services purportedly holds a

small unsecured claim in connection with the bankruptcy case. It is my belief that my familial

relationship with an officer of an affiliate of a creditor does not have any interest materially
  Case 19-10976       Doc 98     Filed 09/27/19 Entered 09/27/19 10:47:24            Desc Main
                                   Document     Page 4 of 5


adverse to the interest of Debtor nor the bankruptcy estate. In the event an issue arises, Logue

Law, P.C., the Firm’s co-counsel in this case, will represent the Debtor with respect to any issue

involving International Governor Services and/or Dallas Airmotive.

       4.      Thus, to the best of my knowledge, information, and belief, neither the Firm nor

any attorney employed by it holds or represents an interest adverse to this bankruptcy estate or

the Debtor, and the Firm and its attorneys are disinterested persons.

       I declare and verify under penalty of perjury that the foregoing is true and correct.



       This 27th day of September, 2019.

                                                     /s/ Matthew S. Cathey
                                                     Matthew S. Cathey
  Case 19-10976      Doc 98     Filed 09/27/19 Entered 09/27/19 10:47:24            Desc Main
                                  Document     Page 5 of 5


             IN THE UNITED STATES BANKRUPTCY COURT
               FOR THE MIDDLE DISTRICT OF GEORGIA
                         ALBANY DIVISION
IN RE:                             :
                                   :
THRUSH AIRCRAFT, INC.,             : Chapter 11 Case No. 19-10976
                                   :
               Debtor.             :
                                   :

                                CERTIFICATE OF SERVICE

       This is to certify that on September 27, 2019, I filed a copy of the Supplement to

Application to Employ Stone & Baxter, LLP as Counsel for Debtors utilizing the Court’s

CM/ECF System, which served a copy of the same on all those parties requesting notice through

the Court’s CM/ECF noticing system.


       This 27th day of September, 2019

                                                    /s/ Matthew S. Cathey
                                                    Matthew S. Cathey
                                                    Georgia Bar No. 759547
Stone & Baxter, LLP
577 Mulberry Street, Suite 800
Macon, Georgia 31201
(478) 750-9898; (478) 750-9899 (fax)                Proposed Counsel for Debtor
